 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10
     CARLISA WARE, through her       )   Case No.: CV 15-8124-DMG (SKx)
11   guardians ad litem, MONTE AND   )
     DENISE WARE,                    )
12                                   )   ORDER RE JOINT STIPULATION TO
                         Plaintiff,  )   DISMISS ENTIRE ACTION WITH
13                                   )   PREJUDICE [252]
         vs.                         )
14                                   )
                                     )
15   ANTELOPE VALLEY UNION HIGH )
     SCHOOL DISTRICT; BRUCE          )
16   GARVER; AND                     )
     SUPERINDENDENT, DAVID J.        )
17   VIERRA, and DOES 1-10,          )
                                     )
18                       Defendants. )
                                     )
19

20

21

22

23

24

25

26

27

28
 1         Pursuant to the parties’ Stipulation, Plaintiff Carlisa Ware and Defendants
 2   Antelope Valley Union High School District and Bruce Garver, through their
 3   attorneys of record and pursuant to Federal Rules of Civil Procedure, Rule
 4   41(a)(1)(A)(ii), IT IS HEREBY ORDERED THAT the above-captioned action is
 5   dismissed with prejudice, with each party to bear their own fees and costs, except as
 6   otherwise provided in the parties’ settlement agreement. The Court shall retain
 7   jurisdiction solely to enforce the express terms and conditions of the parties’
 8   settlement agreement.
 9

10
     DATED: March 26, 2019                  ____________________________________
                                            DOLLY M. GEE
11                                          UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                1
